Citation Nr: 1438633	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  12-17 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for heart disease.  

2. Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and M.E.B, Friend



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to October 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  A transcript of the February 2013 Board hearing is part of Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issue of entitlement to service connection for sleep apnea is  addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served as a jet engine technician with the 307th Field Maintenance Squadron at the U-Tapao airfield base in Thailand, during the period from October 1972 to August 1973.  

2.  The Veteran was exposed to Agent Orange while on active duty in Thailand.
 
3. The Veteran has coronary artery disease with a history of congestive heart failure and myocardial infarction.


CONCLUSION OF LAW

Coronary artery disease with a history of congestive heart failure and myocardial infarction may be presumed (herbicide) to have been incurred in wartime service.  38 U.S.C.A.  §§ 101(16) , 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 

In light of the favorable determination to grant entitlement to service connection for coronary artery disease with a history of congestive heart failure and myocardial infarction, which represents a full grant of the benefit sought, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.

Regardless of the VCAA's inapplicability in the instant case, the undersigned during the February 2013 Board hearing addressed the evidence required to substantiate the claim of service connection for heart disease and asked questions to elicit information relevant to the claim.  Potential evidentiary defects were identified and the Veteran was provided an opportunity to cure the defects.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  


Analysis

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arteriosclerosis and cardiovascular disease, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).

Certain diseases listed at 38 C.F.R. § 3.309(e) , including ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), are presumed to be due to exposure to herbicide agents if manifesting to a degree of 10 percent or more at any time after service.  

The Veteran contends that he developed coronary artery disease as a result of in-service exposure to herbicides during his service in Thailand.  VA's Compensation Service has acknowledged exposure to tactical herbicides, such as Agent Orange, on a direct, occupational, or facts found basis for veterans with duty on military base perimeters in Thailand during the Vietnam era.  See the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR); Compensation and Pension Bulletin, May 2010.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense (DOD) document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Id.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id.  The Board notes that the Veteran also submitted a publication from the Delaware Commission of Veterans Affairs dated July to September 2010 that discusses DOD's report.  

VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) was adopted for application when the veteran alleges exposure to herbicides in Thailand.  It directs, in pertinent part, that if a veteran served in the U.S. Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs), including U-Tapao, as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed them near the air base perimeter as shown by the evidence of record, to include daily work duties, performance evaluation reports or other credible evidence, then herbicide exposure is to be conceded.

Service personnel records reveal that the Veteran served in Air Force.  He was with the 307th Field Maintenance Squadron at the U-Tapao airfield base in Thailand, during the period from October 1972 to August 1973.  He served in the capacity of a jet engine technician, crew chief and was assigned to the engine conditioning section of the propulsion branch.  His duties consisted of removing, repairing, installing, and conducting operational checks of J57 engines and associated equipment installed on B-52D aircraft.  

The Veteran contends his heart disorder is related to his service in Thailand.  In statements and testimony he stated that while serving at the U-Tapao base he worked on the flight line and changed engine parts.  He explained that the flight line was on one side of the runway and the shop was on the other side, which made him travel next to the air base perimeter several times per day for parts.  See February 2013 Board hearing transcript and April 2011 statement.  The Board finds the Veteran's statements and testimony credible as they are consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a); Caluza v. Brown, 7 Vet. App. 498 (1995).  First, the Veteran's military occupational specialty as jet engine technician required him to routinely travel near the perimeter of the air base.  Second, the Veteran's fellow service buddy in April 2011 corroborated his report that their duties as flight line engine mechanics forced them to drive around the northern perimeter road to get to the revetments where airplanes were kept.  He stated that on any given day they made at least 10 round trips to get parts and supplies for the aircraft as the main engine shop was located on the main base.  The areas along the perimeter road were always being sprayed to keep growth from accumulating.  Third, the CHECO Report notes heavy use of herbicides at the perimeter of the base.  That report is highly probative as it is an official record, generated with a specific view towards describing military bases in Thailand during the Vietnam Era. 

The medical evidence of record confirms that the Veteran has coronary artery disease, a disease presumptively associated with exposure to certain herbicide agents.  38 C.F.R. §§ 3.307(a), 3.309(e).  See VA examination and electrocardiogram dated in December 2010; and private medical records dated in August 2009, July 2010, and December 2010.  On VA examination in December 2010, the examiner noted that the Veteran carried nitroglycerin and had a METS level of approximately less than 3.  A private image study in May 2009 shows a previous myocardial infarction.  As there is probative, credible evidence that the Veteran was exposed to herbicides during active duty, service connection for coronary artery disease with a history of congestive heart failure and myocardial infarction can be awarded on a presumptive basis.  Accordingly after resolving any  reasonable doubt in the Veteran's favor, the claim of service connection for coronary artery disease with a history of congestive heart failure and myocardial infarction is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for coronary artery disease with a history of congestive heart failure and myocardial infarction is granted.  



REMAND

The Veteran was diagnosed with sleep apnea in August 2003.  In February 2013 the Veteran and his service buddy, who also was his bunkmate, both testified that he had severe snoring problems during service.  Another service buddy in a May 2011 statement also described the Veteran's extensive snoring problems during service.  In correspondence received in July 2011, the Veteran's children stated that throughout their entire lives the Veteran has had snoring problems.  Thus under the duty to assist a VA examination is warranted to determine the nature and etiology of the Veteran's sleep apnea.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006)

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination, to determine the nature and etiology of his sleep apnea.  The claims folder should be made available to the examiner.  

The examiner must address whether it is at least as likely as not (i.e., probability of 50 percent) that sleep apnea was incurred in service?  In rendering the opinion the examiner is asked to consider lay statements from the Veteran's service buddies and his children, which indicate that the Veteran had extensive snoring problems since service.

A complete rationale for all conclusions expressed should be set forth in the report of examination.  

2. When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


